Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s REMARKS re the Office’s Restriction have been duly reviewed and held not to overcome the Restriction. The distinction of applicant’s “system’s” claims i.e. Claims 1-15  vis a vis  applicant’s “method” claims i.e. Claims 16-20. Applicant appears to urge that the examiner admits that  a “different field of search” has been conceded not to exist. Even though the CPC classification system which is currently being used to classify patent application the examiner is also required to search in the older USPC system and in that system there is a distinct with respect to “system” claims and “method of making” .  Applicant’s charge of ‘conceding” that a “different field of search does not exist” is not well taken and is incorrect. Applicant also urges that that the limitations recited in Claim 16 while not identical are extremely similar. What does applicant mean when applicant urges that limitations may not be identical but are extremely similar. In the classification system/s the breakdown of the limitations in a claim can be extremely similar but are yet not paten equivalent. Applicant perhaps does not understand the Patent Office classification system and how intricate this/these classification system/s is/are.  Furthermore applicant perhaps does not understand what a serious burden is (or means) with respect to conducting a search of a patent application. In the facts of the instant application there is a serious searching burden and moreover with the explanation the examiner is rebutted applicant’s charges that MPEP § 808.02 has not been followed.  Although Applicant’s traversal to the Office Restriction has been duly reviewed the Restriction is held to have been proper when made and continues to be proper. In view of this holding the Restriction is now made Final. Applicant therefore is required to cancel all non-elected claims or take other action.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The language “standardized rack unit sizes” in claim 10 is a relative term which renders the claim indefinite. The term “standardized rack unit sizes” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 10 therefore is held to be unclear, vague and indefinite. As further applied to Claim 14 inasmuch as the term EIA—310 is apparently an industrial standard. Since the examiner is not familiar with this particular standard Claim 14 is held to be unclear vague and indefinite. Applicant is requested to provide a copy of this standard or alternatively carefully explain what the standard represents and from what industry it has originated.   
An Office Action on the merits of Claims 1-15. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (JP,4501017,B; hereinafter Takahashi.
Takahashi teaches a housing rack (100) for storing an electronic component e.g. computer and various control devices includes a tray (102) for placing housing (101) for containing electronic components e.g. computers and controls and rack body (103) for storing  the tray (102) on which the housing (101) is placed.  Additionally Takahashi teaches that slide rail (104) is fixed inside the side wall (105) of rack body (103). Movable side guide rail (102) is fixed on both sides of the tray (104).  Tray (102) is stored is rack body (103). Fixed side guide rail (104a) movable side guide  rail (104b) and rail (104c) are overlapped with each other.  Movable guide rail (104b) is securely supported by fixed guide rail (104a) via rail (104c) and therefore the position of tray (102) can be held. Additionally Takahashi teaches casters (107) that are mounted a 4 corners of the lower surface of rack body (103) and the housing rack (100) accommodating the housing (101). Additionally Takahashi teach a locking portion (4) configured to by a fitting projection having a substantially L-shaped flat cross-sectional shape that protrudes from 4 corners of the lower surface of the housing (101) and circumscribes the housing mounting projection (114).
It would have been obvious to provide a system including a first and second apparatus, wherein the first and second apparatus (101, 111 )include an electronic portion including a plurality of mounting features  (106, 107) that are configures to receive information handling systems e.g. computers, wherein dimensions of the enclosure portion (101) define a footprint, a base portion disposed below the enclosure portion and coupled to the enclosure portion (101); a plurality of casters (107)  coupled to the base portion and mounted in respective positions that are laterally displaced from the base portion such that the positions are outside the footprint of the enclosure portion (101) and a locking mechanism (4) wherein the first and second apparatus (101, 111) are operable to be coupled together via their respective locking mechanisms (4) for transport.  As further applied to Claim 2 inasmuch as Takahashi teaches a housing locking mechanism (4) located in a lower portion of the housing (101).  The locking mechanism (4) has a projection having a flat L-shaped cross-sectional shape that protrudes from 4 corners. Of the lower surface of the housing (101).  Instead of using the locking mechanism taught by Takahashi a POSITA would have be able to substitute a coupler bolted from apparatus (101) to apparatus (111) because bolts in this art bolts are conventional and are old in the use of locking an apparatus which contains/stores information handling systems to a second apparatus that has casters and which is able to move along a surface from one point to another point.  That is the limitations recited in said Claim 2 is held to have been obvious in view of Takahashi. Inasmuch as Takahashi teaches providing a plurality of locking mechanisms (4) (Cf. at least Figs.3-4 ) he limitation recited in said Claim  4 is held to have been obvious in view of Takahashi. As further applied to Claim 6 Takahashi teaches bolt legs (108) that are located near/adjacent to casters (107) which act as locking mechanisms of the casters (107).  Therefore the limitation recited in said Claim 6 is held to have been obvious in view of Takahashi. As further applied to Claim 7 inasmuch as Takahashi teaches two apparatuses (101,111) wherein each apparatus has casters (106 and 107 respectively) and wherein the second apparatus (101) is insertable into a gap of the first apparatus (111) the limitations recited in said Claim 7 are held to have been obvious in view of Takahashi. As further applied to Claims 8 and 9 inasmuch as the gap created in the first apparatus (111) which permits the second apparatus (101) to be inserted into the first apparatus(111) has such a dimension such that the physical dimension is as large of the physical dimension of caster platform and that the physical dimensions  of each caster platform is equal (Cf. e.g. Figs.1-3, 5-6 and 8) the limitations recited in said Claims 8 and 9 are held to have been obvious in view of Takahashi. As further applied to Claim 10, as best understood, inasmuch as Takahashi teaches that housing receptacle rack (100) has trays (102) and is used for storing computers and various control devices it would have been obvious that the enclosure portion (101) and mounting features that are sized to receive information handling systems i.e. computers and that mounting features conform to standardized rack unit sizes. As further applied to Claim 11 inasmuch as Takahashi teaches that housing locking portion (4) which is made of an elastic body attenuates vertical vibration before being transmitted to the housing (101). Therefore it is held to have been obvious to provide at least ne vibration damper (4) which attenuates vibration of the housing portion and therefore the limitation recited in said Claim 11 is held to have been obvious in view of Takahashi. As further  applied to Claim 12 inasmuch as Takahashi teaches providing casters (106) on the lower surface of tray (2). Takahashi also teaches that the tray (2) is used to carry hard disks (113) (of computers).  Since it is well known that the computer hard disks cannot be subject vibrations or other extreme environmental conditions such as particle contamination even though Takahashi does not explicitly teach that casters (106) are shock absorbing a POSITA would make certain that the caster were shock absorbing. Therefore the limitation recited in said Claim 12 is held to have been obvious in view of Takahashi. As further applied to Claim 13 inasmuch as Takahashi teaches a housing rack (100) provided with a tray (102) for computers and/or computer hard disks (113), that  casters (107) are mounted on 4 corners of the lower surface of rack (103), that casters (106) are mounted on the lower side of tray (2) and that the rack body (103) is a free vehicle the limitations recited in said Claim 13 is held to have been obvious in view of Takahashi. That is Takahashi teaches a first and second apparatus which stores information handling systems e.g. computer sand more particularly hard disks (113) with the apparatuses coupled together and the apparatuses can travel from a first location o a second location because the apparatuses have casters (107,106) thereon. As further applied to Claim 14, as best understood, although Takahashi does not teach of any industrial standards being used to make or sell the disclosed housing rack nevertheless a POSITA would have provided that EIA-310 industrial standard was satisfied since the POSITA would have desired to market/sell the housing rack and if this industrial standard were not satisfied there would be lees or no sales of the housing rack. Claim 14 therefore is held to have been obvious in view of Takahashi. As further applied to Claim 15 inasmuch as the housing rack including a first and a second apparatus taught by Takahashi is used to store and/or move computers and more particularly hard disks (113) from point “A” to point ”B” and is not made to allow the information handling systems e.g. hard disks (113)  to operate/function the limitations recited in said Claim 15 are held to have been obvious in view of Takahashi.
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P. D. VO can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/           Primary Examiner, Art Unit 3729